14-1224-cv
Tran v. Bank of New York et al.

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                    AMENDED SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


       At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
22nd day of July, two thousand fifteen.

Present:    PIERRE N. LEVAL,
            ROSEMARY S. POOLER,
            DENNY CHIN,
                        Circuit Judges.
_____________________________________________________

ANH NGUYET TRAN, CHRISTINA T. SOULAMANY
& LAI SOMCHANMAVONG, COLLEEN DWYER, ELAINE PHAN,
HOA V. NGUYEN, HUAN N. TRAN, HUNG V. NGUYEN,
KAY APHAYVONG, KIM-THUY NGUYEN, MIA L. PHAM,
MINH A. TRINH, NHIEU TRAN, PATRICIA GUNNESS,
PATRICIA S. ADKINS, FKA PATRICIA S. OLSON, PETER
DELAMOS, PETER HA & TINA LE, PHOKHAM SOULAMANY
& PHETSANOU SOULAMANY, SARAH M. YOUNG,
SUONG NGOC NGUYEN & LONG LE, THAI CHRISTIE
& SEQUOIA HOLDINGS L.L.C., THIEM NGO, THUAN T. TRAN,
THU LAM TRAN, THUY-TRANG NGUYEN, TRI THIEN NGUYEN,
TUY T. HOANG & THOMAS T. HOANG, TUYEN T. THAI,
TUYETLAN T. TRAN, UYEN T. THAI & THONG NGO,
VAN LE FKA VAN T. NGUYEN, VU DINH,

                                    Plaintiffs-Appellants,


                            v.                                            14-1224-cv

BANK OF NEW YORK, now known as BANK OF NEW YORK
MELLON by merger and/or acquisition, DEUTSCHE BANK
NATIONAL TRUST COMPANY, HSBC BANK USA, N.A.,
U.S. BANK NATIONAL ASSOCIATION, WELLS FARGO BANK,
NATIONAL ASSOCIATION,

                        Defendants-Appellees.1
______________________________________________________

Appearing for Appellants:       TOMAS ESPINOSA, North Bergen, N.J.

Appearing for Appellees:        ERIC R. SHERMAN, Dorsey & Whitney LLP, (Christopher G.
                                Karagheuzoff, on the brief), Minneapolis, Minn., for US Bank
                                National Association, as Trustee.

                                Scott H. Kaiser, Bryan Cave LLP, (Christine B. Cesare, Nafiz
                                Cekirge, on the brief), New York, N.Y., for the Bank of New York
                                Mellon, as Trustee.

                                Brian S. McGrath, Hogan Lovells US LLP, (Allison J. Schoenthal,
                                Lisa J. Fried, on the brief), New York, N.Y, for HSBC Bank USA
                                National Association, as Trustee, and Wells Fargo Bank National
                                Association, as Trustee.

                                BERNARD J. GARBUTT III, Morgan, Lewis & Bockius LLP,
                                New York, N.Y., for Deutsche Bank National Trust Company,
                                Solely in its Capacity as Trustee.

        Appeal from the United States District Court for the Southern District of New York
(Patterson, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Plaintiffs-Appellants appeal from the March 26, 2014 judgment of the United States
District Court for the Southern District of New York (Patterson, J.) granting the motion to
dismiss of Defendants-Appellees on the basis that Plaintiffs lacked standing to bring any claim
based on alleged breaches of Pooling and Servicing Agreements to which they were neither
parties nor intended third-party beneficiaries. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

        “We review the district court’s grant of a motion to dismiss de novo, but may affirm on
any basis supported by the record.” Coulter v. Morgan Stanley & Co., 753 F.3d 361, 366 (2d
Cir. 2014). We accept the factual allegations in plaintiffs’ complaint as true for purposes of
reviewing the district court’s dismissal for failure to state a claim, or for lack of standing, to the
extent that the dismissal was based on the pleadings. Rajamin v. Deutsche Bank Nat’l Trust Co.,
757 F.3d 79, 81 (2d Cir. 2014).



       1
           The Clerk of the Court is directed to amend the case caption as above.

                                                  2
        Here, Plaintiffs do not identify any basis for distinguishing their claim from the claim at
issue in Rajamin, where this Court recently held that mortgagors, who were not trust
beneficiaries, lacked constitutional and prudential standing to bring an action based on trustee
conduct that allegedly contravened the trust instrument. Id. at 88. Rather, Plaintiffs request that
we both reverse the district court and overrule, overturn, or modify our decision in Rajamin
because Plaintiffs assert that those decisions improperly construed New York Estates, Powers,
and Trusts Law § 7-2.4. It is well established that we are “bound by the decisions of prior panels
until such time as they are overruled either by an en banc panel of our Court or by the Supreme
Court.” United States v. Wilkerson, 361 F.3d 717, 732 (2d Cir. 2004). We therefore decline the
invitation to revisit this Court’s sound reasoning in Rajamin.

        We have considered the remainder of Plaintiffs’ arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                3